77 So.3d 895 (2012)
Dawn P. SCHELL, Appellant,
v.
Michael J. SCHELL, Appellee.
No. 5D10-3727.
District Court of Appeal of Florida, Fifth District.
January 20, 2012.
Brandon D. Beardsley, of Mowrey, Shoemaker & Beardsley, P.L., St. Augustine, for Appellant.
*896 Regina W. Sargeant, of Law Office of Regina W. Sargeant, P.A., St. Augustine, for Appellee.
GRIFFIN, J.
Dawn P. Schell ["Mother"] appeals an order authorizing Michael J. Schell ["Father"] to relocate with the parties' two minor children to Roanoke, Virginia.
On May 25, 2005, the trial court entered a final judgment of dissolution of Father and Mother's marriage, under which Father was awarded primary residence of the minor children. Subsequently, on June 23, 2010, Father filed a supplemental petition to relocate with the children to Roanoke, Virginia. There is no transcript of the evidentiary hearing held on this petition because no court reporter was present. Consequently, Mother contends on appeal that errors of law are apparent on the face of the order. We find no reversible error and affirm.
AFFIRMED.
MONACO and COHEN, JJ., concur.